               Case 3:20-cv-02277-BRM Document 3 Filed 03/30/20 Page 1 of 1 PageID: 17



                                                        RECEIVED
                                                               v1AR 30 202
                                                          AT
                                                               WILLIAM T. WALSH
                                                                    CLERK
STEVEN BRADLEY MELL
REGISTER NO. 71587-050
L.S.C.I. ALLENWOOD
P0. BOX 1000
WHITE DEER, PA 17887
                                                                   MARCH 19, 2020

THE HONORABLE BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
DISTRICT O NEW JERSEY
50 WALNUT STREET
NEWARK, NEW JERSEY
                                                                               (BRM)
               Re: Steven Bradley Mell v. United States, Docket No. 20-CV-2277

Dear Judge Martinotti:
                                                                                                                                         of
                                                                                more formal motion, pursuant to Rules 6(a) and (b)
       Petitioner, pro Se, respectfully submits this letter-motion in lieu of a                                        June 6, 2019   tele
                                                                                , for a copy of the transcripts of the
the Rules Governing Section 2255 Proceedings in the U.S. District Courts
                                                                  applica tion should  be promptly granted.
conference in criminal case. For the reasons that follow, this
                                                                               Petitioner argues that he is in custody in violation of
       Pending before the Court is a both a Section 2255 Motion (where
                                                                             recusal (under 28 U.S.C. 455(a)) and his release on
both the laws and Constitution of the United States), and a motion for                                                             for
                                                                             2255 Motion, nor taken any action on the motions
bond. The Court has not issued a show cause order as to the Section                                                            s,
                                                                          Court’s participation in the plea negotiation proces
bond or recusal. One of the issues presented by the motions is the                                                                basis,
                                                                           an order vacating conviction and sentence on that
resulting in the entry of a coerced guilty plea. Petitioner is entitled to
and there is a substantial likelihood of success on the merits.
                                                                            to seek discovery. The United States Supreme Court
       Rules 6(a) and (b) provide an avenue for a Section 2255 movant                                                            the
                                                                          ions before the court show reason to believe that
stated that “good cause” exists under Rule 6(a) “where specific allegat                       relief.      Bracy v. Graml ey,  520   U.S.
                                                                      that he is. entitled to
petitioner may, if facts are fully developed, be able to demonstrate
                                                                                                         .   .   .“
                                                                                     .

                                                                                        made   a prelim inary showin g that  reques  ted
                                                                        defendant has
899, 908-09 (1997). This standard limits discovery to cases where a                                                            Petitio ner
                                                                      v. Taylor, 19 F.3d 1485, 1493 (3d Cir. 1994). Here,
discovery will tend to support his entitlement to relief. See, Deputy                                                 “must   specify
                                                                      coerced. Rule 6(b) provides that a petitioner
has made substantial preliminary showing that his guilty plea was
any requested documents.”
                                                                          ions of inappropriate judicial involvement in the
       Against this backdrop of authority, and given the specific allegat                                                     of
                                                                         t for the June 6, 2019, transcripts in the interest
plea negotiation process, the Court should promptly grant this reques
justice.
                                                                  motion.
       WHEREFORE, Petitioner prays that the Court will grant this




                                                                            STEVEN BRADLEY MELL

cc: U.S. Attorneys Office (D.N.J.)
